Citation Nr: 0735640	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-29 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post medial meniscus repair of the 
left knee, currently evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran has since relocated 
to Michigan, and the Detroit RO currently has original 
jurisdiction.  

Procedural history

The veteran served on active duty in the United States Navy 
from February 1980 to February 2001.

In the above-referenced January 2003 decision, the RO granted 
service connection for status post medial meniscus repair of 
the left knee and assigned a noncompensable (zero percent) 
disabling; and granted service connection for degenerative 
disc disease of the lumbar spine at 10 percent disabling.  
The veteran filed a notice of disagreement in regards to the 
disability ratings assigned.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claims and confirmed 
the RO's findings in an August 2003 statement of the case 
(SOC).  The appeal was perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in September 2003.

In a May 2004 rating decision, the Detroit RO increased the 
rating assigned for the veteran's left knee disability to 10 
percent disabling.  The veteran and his representative 
indicated continued dissatisfaction with the rating assigned 
in a July 2004 statement.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

This case was remanded by the Board in January 2006 for 
additional evidentiary development.  This was accomplished, 
and in January 2007 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
increased the rating assigned the left knee disability to 30 
percent disabling and the lumbar spine disability to 40 
percent disabling.  
In a September 2007 statement, the veteran's representative 
indicated continued dissatisfaction with the currently 
assigned disability ratings.  See AB, supra.  
The veteran's claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

In the above-mentioned January 2003 rating decision, service 
connection was granted for Parkinson's disease and a 30 
percent disability rating was assigned.  
The veteran included the  issue of entitlement to an 
increased rating for Parkinson's disease in his April 2003 
notice of disagreement.  However, in his September 2003 
substantive appeal the veteran indicated that he only wished 
to pursue his left knee and back disorder claims.  
Accordingly, the issue of entitlement to an increased 
disability rating for Parkinson's disease is not before the 
Board on appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a July 2004 statement, the veteran raised a claim of 
entitlement to secondary service connection for depression 
and anxiety.  It appears the issue has yet to be adjudicated 
on the merits.  Accordingly, that issue is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].

In a December 2005 statement the veteran's representative 
argued: "we find clear and unmistakable error (CUE) in [sic] 
rating decision dated January 28, 2003, because service 
connection was not granted for degenerative joint disease of 
[sic] thoracic spine.  This disability was diagnosed in a VA 
examination and a radiology report.  It should have been 
developed as an implied or informal claim."  This claim is 
also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
left knee disorder is currently manifested by pain and 
limitation of motion.  

2.  The medical evidence of record shows that the veteran's 
lumbar spine disorder is currently manifested by pain and 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the service-connected left knee disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5261 (2007).

2.  The criteria for a disability rating in excess of 40 
percent for the service-connected lumbar spine disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected left knee and lumbar spine disorders.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claims in 
a letter from the AMC [issued subsequent to the Board's 
January 2006 remand] dated February 6, 2006, which informed 
the veteran "the evidence must show that your service-
connected disability has gotten worse."  Crucially, the 
veteran was informed of VA's duty to assist him in the 
development of him claims and advised of the provisions 
relating to the VCAA in the above-referenced February 2006 
letter from the AMC.  [The Board notes there is an earlier 
letter from the RO dated February 19, 2002; however, this 
letter did not provide adequate VCAA notice and will be 
discussed no further].  

Specifically, the veteran was advised in the February 2006 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the SSA.  The letter indicated that 
outpatient treatment records from the VA Medical Center in 
Iron Mountain, Michigan had been requested on his behalf.  
With respect to private treatment records, the letter 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  

The February 2006 VCAA letter further emphasized: "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original]. 

The February 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim[s], please let us know.  If 
you have any evidence in your possession that pertains to 
your claim[s], please send it to us."  This request complies 
with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the February 2006 VCAA 
letter and his claim was readjudicated in the January 2007 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the January 2007 SSOC, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the January 2007 SSOC as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the January 2007 SSOC 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the SSOC as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no issue of 
prejudice with the timing of the Dingess notice, as the 
veteran's representative indicated in a September 2007 
statement that there was no further information or evidence 
to add to the claims folder.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  The veteran was also 
afforded VA examinations in March 2001, May 2002 and July 
2006.  The report of these examinations reflect that the 
examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions.  An addendum to the March 2001 VA examination 
report was issued in June 2001.

The Board notes that the veteran has implied that the 
findings of VA examination reports are not as accurate those 
in the VA outpatient records, as the examination at the VA 
facility was by a physician as opposed to a nurse 
practitioner.  See, e.g., the September 19, 2003 VA Form 9.  
The Board is unsure as to which VA examiner the veteran if 
referring, as the May 2002 VA examiner is a physician and 
there is no indication from the March 2001 and July 2006 VA 
examination reports that they were provided by nurse 
practitioners.  In any event, the Court has specifically held 
that a nurse practitioner is competent to provide diagnoses, 
statements, or opinions.  See Cox v. Nicholson, 20 Vet. 
App. 563, 568-70 (2007); see also Goss v. Brown, 
9 Vet. App. 109 (1996) [to qualify as an expert, a person 
need not be licensed to practice medicine, but just have 
special knowledge and skill in diagnosing and treating human 
ailments].  

The veteran has not specifically indicated how or why any VA 
examination was inadequate for rating purposes, nor does he 
have the requisite training to so opine.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992).  

In short, the veteran's contention is without merit.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision. 

1.  Entitlement to an increased disability rating for 
service-connected status post medial meniscus repair of the 
left knee, currently evaluated 30 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Assignment of diagnostic code

The veteran's service-connected left knee disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Code 5261 
(2007) [leg, limitation of extension of].  
He was previously rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007) [leg, limitation of flexion of] and 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007) [cartilage, 
semilunar, removal of, symptomatic].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's current complaints consist of painful motion.  
X-rays from December 2000, March 2001 and July 2006 
demonstrate some degenerative joint disease of the left knee.  
The pertinent code for arthritis, Diagnostic Code 5003, 
instructs to rate under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  

As will be explained below, a recent VA examination showed 
limitation of extension.  There is no evidence of limitation 
of flexion.  Indeed, a May 2002 VA examination report showed 
that extension was to 0 degrees, i.e., normal.  
See 38 C.F.R. § 4.71, Plate II.  The knee will therefore be 
rated under Diagnostic Code 5261, limitation of extension.   

The RO formerly employed Diagnostic Code 5259 [cartilage, 
semilunar, removal of, symptomatic].  However, employment of 
this diagnostic code, which carries a maximum disability 
rating of only 10 percent, would not avail the veteran.  

Therefore, the veteran's service-connected left knee 
disability will be evaluated under Diagnostic Codes 5003 and 
5261. 

The Board additionally observes that the veteran's 
representative has requested that the left knee be rated 
under Diagnostic Code 5257 in addition to Diagnostic Codes 
5003-5261.  This will be addressed under "Esteban 
considerations" below.

Specific rating criteria

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of 
leg extension is rated as follows:

50%	extension limited to 45 degrees

40%	extension limited to 30 degrees

30%	extension limited to 20 degrees

See also 38 C.F.R. § 4.71, Plate II (2007), which reflects 
that normal extension of a knee is from 0 to 140 degrees.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Analysis

Schedular rating

As discussed in the law and regulations section above, 
arthritis is evaluated based on limitation of motion of the 
affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

With respect to extension of the leg, as has been discussed 
above a 30 percent disability rating is warranted when 
extension is limited to 20 degrees; a 40 percent rating is 
appropriate where extension is limited to 30 degrees; and a 
maximum 
50 percent rating where extension is limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

On VA examination in July 2006, the veteran's left leg and 
lacked twenty degrees of extension (range of motion was from 
20 degrees to 90 degrees).  This precisely correlates to a 30 
percent disability rating under Diagnostic Code 5261 and 
indeed it was the basis for the AMC's January 2007 increase 
in the assigned disability rating from 10 percent to 30 
percent, effective as of the date of the examination. 

There is no evidence of record indicating that the veteran's 
left leg is further limited, so the assignment of a 40 
percent disability rating or higher under Diagnostic Code 
5261is not warranted in the instant case.

DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).

The veteran has complained of left knee pain.  Though pain on 
movement has been demonstrated in the evidence, there is no 
indication that such symptomatology warrants the assignment 
of additional disability.  The March 2001 VA examiner 
considered pain in range of motion testing of the left knee 
in the June 2001 addendum opinion, and the May 2002 VA 
examiner made no findings of additional limitation due to 
pain.  The July 2006 VA examiner also specifically considered 
pain when measuring the veteran's range of motion, noting 
that he "lacks 20 degrees to full extension on the left due 
to left knee pain."  Thus, the currently assigned 30 percent 
rating specifically takes into account limitations caused by 
left knee pain.  

The veteran has complained of severe limitation in the 
functioning of his left knee.  See a July 6, 2004 Statement 
in Support of Claim.  However, the objective evidence of 
record doses not support the veteran.  For example, the 
veteran complained of lack of endurance in the left knee 
during the March 2001 VA examination; however, the examiner 
found that "stress testing fails to elicit symptoms."  
Additionally, despite the veteran's complaints of 
fatigability during the May 2002 VA examination, there were 
no objective findings of such.  The July 2006 VA examiner 
indicated that some weakness was present.  However, strength 
and reflex testing of the left knee at that time was 
completely normal; the only objectively identified 
symptomatology of the left knee was loss of motion, for which 
he has already been compensated.  

Although the Board has taken the veteran's self-reports of 
pain and associated functional loss into account, it places 
greater weight of probative value on the objective medical 
evidence of record, which does not document any significant 
functional loss, over and above that which is contemplated in 
the assigned 30 percent rating.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  Moreover, the veteran has a myriad of other 
medical problems which impact fatigability, weakness, 
incoordination and the like, to include: morbid obesity, 
Parkinson's disease, residuals of multiple right ankle 
sprains and heart problems.  The objective medical evidence, 
reported above, demonstrates that the knee disability, 
itself, is productive only of limited extension due to pain.  
 
In short, there is no basis on which to assign a higher level 
of disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Esteban consideration

The veteran's representative argues that in addition to 
rating the veteran's left knee disorder under Diagnostic 
Codes 5003 and 5261, the veteran should be entitled to a 
separate disability rating for instability of the left knee 
under Diagnostic Code 5257.  See the September 17, 2007 
Informal Hearing Presentation.

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998); see 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
and Esteban v. Brown, 6 Vet. App. 259 (1994).  

Review of the record shows that the veteran has complained of 
left knee instability; see the May 2002 VA examination report 
and a August 2002 VA outpatient note.  However, these 
findings were not substantiated by any objective evidence.  
Indeed, recent evidence, to include the July 2006 VA 
examination report, is completely negative for findings of 
instability.  

Accordingly, with no current evidence of "additional 
disability" in the form of left knee instability, a separate 
disability rating under Diagnostic Code 5257 will not be 
assigned. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the RO assigned a 10 percent disability 
rating for the service-connected left knee disability, 
effective March 1, 2001, the day after the veteran retired 
from military service.  The RO subsequently increased the 
veteran's service-connected left knee disorder to 30 percent 
disabling, effective July 18, 2006, the date of the veteran's 
most recent VA examination.  Therefore, the RO has already 
assigned staged ratings in the instant case [10 percent from 
the date of service connection, March 1, 2001; and 30 percent 
from the date of the most recent VA examination, July 18, 
2006].  The Board will review the medical history on a de 
novo basis in order to determine whether this is correct.  
The Board again observes, as it did in the VCAA discussion, 
that the veteran received Dingess notice via the January 2007 
SSOC.
  
The record indicates that at the July 18, 2006 VA examination 
the veteran demonstrated left knee symptomatology which met 
the criteria for an increased disability rating of 30 percent 
under Diagnostic Code 5261.  The only previous pertinent 
evidence was a June 2001 addendum to the veteran's March 2001 
VA examination and a May 2002 VA examination report, which 
demonstrated left knee extension to zero degrees, neither of 
which allows for a compensable disability rating.  Thus, a 10 
percent rating was properly assigned under Diagnostic Code 
5003 based on x-ray evidence of left knee arthritis.

Accordingly, the Board finds that the 30 percent disability 
rating should be assigned from July 18, 2006 and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. § 
3.400(o) (2007).  Prior to that time, a 10 percent rating was 
warranted based on x-ray evidence of arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated 40 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general

The law and regulations pertinent to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the May 2004 SSOC.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Codes 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned. 

 (i.)  The former schedular criteria

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words "slight", "moderate" and "severe are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2006).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871. 

(ii.)  The current schedular criteria

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

100% - Unfavorable ankylosis of the entire spine;

50% - Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% - Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% - Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine;

20%  - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 
See 38 C.F.R. § 4.71a, Plate V (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2006).

Analysis

Assignment of diagnostic code

(i.)  The former schedular criteria

The Board has considered whether another diagnostic code is 
more appropriate than the ones used by the RO, former 
Diagnostic Codes 5292 and 5293.  
After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under former Diagnostic Code 5292, 
limitation of motion of the lumbar spine, is appropriate.

The veteran's current complaints consist of painful and 
limited motion, which clearly is contemplated under 
Diagnostic Code 5292.  Moreover, X-rays from December 2000, 
March 2001 and May 2002 demonstrate some degenerative joint 
disease of the lumbar spine, and the veteran has been 
diagnosed with such.  The pertinent code for arthritis, 
Diagnostic Code 5003, instructs to rate based on limitation 
of motion, meaning former Diagnostic Code 5292.  

The veteran was diagnosed by the May 2002 VA examiner with 
lumbar spine strain, which brings former Diagnostic Code 5295 
[lumbosacral strain] into consideration.  However, the 
veteran does not demonstrate lumbar symptomatology compatible 
with the criteria listed under Diagnostic Code 5295 other 
than painful motion, which is contemplated in Diagnostic Code 
5292.  Moreover, the highest disability rating available 
under former Diagnostic Code 5295 is 40 percent, which has 
already been assigned under former Diagnostic Code 5292, so 
changing diagnostic codes would not avail the veteran. 

The Board notes that the RO previously employed former 
Diagnostic Code 5293 [intervertebral disc syndrome].  
However, the record is devoid of any such diagnosis.  
Moreover, there is no indication of a herniated nucleus 
pulposus or neurological symptomatology related to the 
service-connected lumbar spine disorder.  Crucially, 
neurological examination during the March 2001 VA examination 
was "grossly intact," and the other VA outpatient records 
and VA examination reports are negative for neurological 
symptomatology associated with the lumbar spine disorder.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  
The veteran himself denied any radiating pain, numbness or 
tingling into his lower extremities during the July 2006 VA 
examination.  

Accordingly, the medical evidence of record indicates that 
neurological symptomatology, to include radiculopathy, is not 
objectively demonstrated.  
The Board thus finds that a rating under former Diagnostic 
Code 5293 [intervertebral disc syndrome] is not warranted.  

Therefore, the Board believes most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code5292.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same general rating formula.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007).  As 
explained above, the veteran's service-connected lumbar spine 
disorder is not consistent with intervertebral disc syndrome, 
so the current Formula for Rating Intervertebral Disc 
Syndrome, Diagnostic Code 5243, is not for application. 

Schedular rating

(i.)  The former schedular criteria

The veteran is in receipt of the maximum disability rating, 
40 percent, under former Diagnostic Code 5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show or 
ankylosis of the thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  During the July 2006 VA examination, the veteran was 
able achieve 30 degrees of flexion and 10 degrees of lateral 
flexion and rotation bilaterally.  It is thus manifest that 
the veteran's lumbar spine is not immobile.  

Accordingly, the veteran's service-connected lumbar spine 
disorder does not warrant a 50 or 100 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
spine. 

Based on this record, and for reasons stated above, the Board 
finds that the veteran is not entitled to an increased 
disability rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  
 
With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Codes 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent July 2006 VA examination 
report, does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

The Board has considered the service-connected lumbar spine 
disorder in light of the holding in Fenderson, supra.

In the instant case, the RO assigned a 10 percent disability 
rating for the service-connected lumbar spine disability, 
effective March 1, 2001, the day after the veteran retired 
from military service.  As with the veteran's service-
connected left knee disorder, the RO subsequently increased 
the veteran's service-connected lumbar spine disorder to 40 
percent disabling, effective July 18, 2006, the date of the 
veteran's most recent VA examination.  Therefore, the RO has 
already assigned staged ratings in the instant case [10 
percent from the date of service connection, March 1, 2001; 
and 40 percent from the date of the most recent VA 
examination, July 18, 2006].  The Board will review the 
medical history on a de novo basis in order to determine 
whether this is correct.  

The record indicates that at the time of the July 18, 2006 VA 
examination the veteran demonstrated lumbar spine 
symptomatology which met the criteria for an increased 
disability rating of 40 percent under Diagnostic Code 5292.  
The record contains no evidence dated prior to this time, to 
include range of motion studies in the June 2001 addendum to 
the  March 2001 VA examination and the May 2002 VA 
examination report, which allows for higher than a 10 percent 
disability rating.  Specifically, range motion studies in May 
2002 resulted in the following findings:

							Normal [38 C.F.R. § 4.71a, 
Pate V]

Forward flexion  		110 degrees		90 degrees
Extension			15 degrees		30 degrees
Rotation (bilaterally)     	65 degrees		60 degrees

This limitation of motion, which amounted only to less than 
normal extension, is congruent with the assignment of  10 
percent rating under Diagnostic Code 5292, for slight 
limitation of motion.  Moderate limitation of motion was 
demonstrated in only one range, while the remaining ranges of 
motion were normal.  

As was discussed above, former Diagnostic Code 5292 may be 
applied prospectively after September 26, 2003.  With respect 
to the former schedular criteria, at no time prior to the 
July 18, 2006 VA examination did the range of motion of the 
veteran's spine approximate that which would allow for the 
assignment of a compensable (20 percent) rating.     

Accordingly, the Board finds that the 40 percent disability 
rating should be assigned from July 18, 2006 and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. § 
3.400(o) (2007).  Prior to that date, a 10 percent rating was 
properly assigned under former diagnostic code 5292.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected left knee 
or lumbar spine disorders result in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to 
extraschedular ratings.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the assignment of a disability rating in excess of 30 percent 
for the service-connected left knee disorder and the 
assignment of a disability rating in excess of 40 percent for 
the service-connected lumbar spine disorder.  The benefits 
sought on appeal are accordingly denied.  


ORDER

Entitlement to an increased disability rating for the 
service-connected left knee disorder is denied.

Entitlement to an increased disability rating for the 
service-connected lumbar spine disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


